UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No.3) |X| ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 |_| TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-153172 NUMBEER, INC. (Exact name of registrant as specified in its charter) Nevada 26-2374319 (State or other jurisdiction of incorporation) (IRS employer ID Number) 112 North Curry Street, Carson City (Address of principal executive offices) (Zip Code) Registrant’ telephone number including area code (775) 321-8216 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Check whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files.Yes No x (Not required by smaller reporting companies) Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer  Accelerated Filer  Non-Accelerated Filer Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes |X] No |_| State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and ask price of such common equity: As of May 31, 2010, the aggregate value of voting and non-voting common equity held by non-affiliates was $8,940. Explanatory Note: This Amendment No. 3 on Form 10-K/A amends our Annual Report on Form 10-K for the fiscal year ended May 31, 2010, which was originally filed with the SEC on September 1, 2010. We are filing this Amendment No. 3 on Form 10-K/A solely to amend the information under Item 9A. Controls and Procedures and to correct the dates and titles of the certifications included herein. TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 (Removed and Reserved) 5 PART II Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6 Selected Financial Data 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 6 Item 7A Quantitative and Qualitative Disclosure about Market Risk 7 Item 8 Financial Statements and Supplementary Data 7 Item 9 Changes an Disagreements With Accountants on Accounting and Financial Disclosure 19 Item 9A Controls and Procedures 19 Item 9A(T) Controls and Procedures 19 Item 9B Other Information 21 PART III Item 10 Directors, Executive Officers and Corporate Governance 22 Item 11 Executive Compensation Item 12 Security Ownership of Certain Beneficial Owners and Management 23 Item 13 Certain Relationships and Related Transactions and Director Independence 23 Item 14 Principal Accounting Fees and Services 24 PART IV Item 15 Exhibits and Financial Statement Schedules 24 - 2 - PART 1 Item 1: Business Overview Numbeer, Inc. (“Numbeer, “we”, “the company”) was incorporated in the State of Nevada as a for-profit company on April 07, 2008 and established a fiscal year end of May 31. We are a development-stage company that intends to sell a complete Beer Control System which will maximize the yield from a keg. It will allow sales and portion control, reducing the cost of the beer stock by monitoring liquor pouring and controlling portion sizes. By programming selling price, pour size and beer cost, Numbeer’s software will keep track of inventory, sales and even generate variance reports. Our product will be a major time saver and an excellent tool to manage several beer lines. The Company has not been involved in any bankruptcy, receivership or similar proceedings since its incorporation nor has it been involved in any reclassification, merger or consolidation. We have no plans to change our business activities. General One out of every five kegs is lost to waste and theft. To avoid this loss, Numbeer’s planned systems intends to use a simple and highly sensitive flow meter installed in the beer line and a fully automated pour system that would completely control all the liquids dispensed. It should be very easy to install and would not affect the operation or the appearance of the bar, permitting the customer see the bottle being poured. It should be able to record volume, count and sales values of all drinks poured. Customized management hardware would be installed in the draught beer lines and spirit dispensers in each revenue center. These beer lines would be connected to our central database through our software, which would provide us with updated sales information. If requested, it should record the sales of each drink poured automatically. The beer dispensed could be displayed in pints or liters. We plan the Numbeer software to run on all recent versions of Windows and allow the owner of the establishment to manage with ease all aspects of beverage dispensing, including brand and price assignment, dispenser operation and reporting. He would also be able to customize his own reports, scheduling them on an hourly, weekly, monthly or annual basis. Retail sales information could be reported, as well as the volume dispensed by each keg, making it easier to compare the amount dispensed to the inventory and cash register receipts. In general, Numbeer’s system should payback the Owner’s investment in six to ten months. Our planned free-pouring style liquor dispensers would provide for an unlimited number of brands. It would read up to seven different price codes using either standard or Fast-Pour pourers. This system should enable all dispensing and sales data to be accessed via a secure central website – so that there is no need for regular visits to determine the sales generated at each revenue center. Dial-in access from home, office or laptop - or an internet access point anywhere in the world – would be provided through an authorized log in with unique username and password. And the system would continue to work even if the PC is switched-off for a few days. - 3 - We intend to provide technical support 24 hours per day through email and telephone. We also plan to provide free software and program updates during the warranty period (one year). The system technology would operate in a high-security environment and be updated every 4 months. We plan to also provide a dual firewall protection system to prevent hackers and viruses. It is important to sanitize all system and the beer lines at installation time and periodically thereafter. Numbeer may provide sanitation services for the beer delivery system for 2 years after the deal. Keeping the delivery system clean and sanitized means that the product would be safe, better tasting and in the case of beer, less likely to foam. Developing the system according to the client’s needs could be also included in the services that we plan to offer, we plan to ensure that our customer’s investment in our beer systems would increase his margin profit, not only by defusing theft, but also by utilizing fine quality towers to promote his products at more than reasonable prices. Our president has invested $7,000 in the Company. A total of 34 other investors have invested a further $8,940 in the Company through the purchase of common shares. At the present time, we have not made any arrangements to raise additional cash. We will need additional cash and if we are unable to raise it, we will either suspend marketing operations until we do raise the cash necessary to continue our business plan, or we cease operations entirely. If we are unable to complete any phase of our business plan or marketing efforts because we don’t have enough money, we will cease our development and/or marketing activities until we raise money. Attempting to raise capital after failing in any phase of our business plan would be difficult. As such, if we cannot secure additional funds we will have to cease operations and investors will lose their entire investment. Plan of Operation Over the 12 month period after we have raised enough funds to start our business operations, we should start the design, manufacture and sales of our planned beer management systems. This would be done in three successive stages. In the first stage we would hire a mechanical engineering firm to design the hardware components of our proposed systems and a software engineer to design our planned Windows-based user interface. We plan to retain such a mechanical engineering firm and software engineer within 60 days. We expect to complete our designs within 120 days. The next stage of our plan of operation is to contract an independent manufacturer to produce the hardware components of our planned beer system. We expect to complete this task within 180 days. During this stage we should also develop our website. In the final stage of our plan, we would find prospective customers to test rent and subsequently purchase the first installations of our planned system. The venue for our first installations would be chosen strategically to maximize publicity for our products and services. We expect to sign rental agreements with our first customers within 360 days after we begin the implementation of our plan of operations. The Company has raised $15,940 in cash to initiate its business plan through the sale of its common stock. The amount raised from our stock offering is insufficient and we will need additional cash to continue to implement our business plan. If we are unable to raise it, we will either suspend marketing operations until we do raise the cash, or cease operations entirely. Other than as described in this paragraph, we have no other financing plans. If we are unable to complete any aspect of our development or marketing efforts because we don’t have enough money, we will cease our development and/or marketing operations until we raise money. - 4 - Attempting to raise capital after failing in any phase of our business plan would be difficult. As such, if we cannot secure additional proceeds we will have to cease operations and investors would lose their entire investment. Management does not plan to hire additional employees at this time. Our President will be responsible for the initial product sourcing. We intend to hire a software engineer initially on a commission only basis to keep administrative overhead to a minimum and web designers to develop and maintain our website. We do not expect to be purchasing or selling plant or significant equipment during the next twelve months. Item 1A. Risk Factors We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 2. Properties We do not own any real estate or other properties. The Company’s office is located at 112 North Curry Street, Carson City, Nevada, 89703. Item 3. Legal Proceedings The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. Item 4. (Removed and Reserved) - 5 - PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities As of May 31, 2010 the Company had thirty-four (34) active shareholders of record. The company has not paid cash dividends and has no outstanding options. Item 6. Selected Financial Data We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 7. Management Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and related notes included elsewhere in this report. This interim report contains forward looking statements relating to our Company's future economic performance, plans and objectives of management for future operations, projections of revenue mix and other financial items that are based on the beliefs of, as well as assumptions made by and information currently known to, our management. The words "expects”, “intends”, “believes”, “anticipates”, “may”, “could”, “should" and similar expressions and variations thereof are intended to identify forward-looking statements. The cautionary statements set forth in this section are intended to emphasize that actual results may differ materially from those contained in any forward looking statement. Our auditor’s report on our May 31, 2010 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Since our officer and director may be unwilling or unable to loan or advance us additional capital, we believe that if we do not raise additional capital over the next 12 months, we may be required to suspend or cease the implementation of our business plans. See “May 31, 2010 Audited Financial Statements - Auditors Report.” As of May 31, 2010, Numbeer had $954 cash on hand and in the bank. Management believes this amount will not satisfy our cash requirements for the next twelve months or until such time that additional proceeds are raised. We plan to satisfy our future cash requirements - primarily the working capital required for the development of our course guides and marketing campaign and to offset legal and accounting fees - by additional equity financing. This will likely be in the form of private placements of common stock. Management believes that if subsequent private placements are successful, we will be able to generate sales revenue within the following twelve months thereof. However, additional equity financing may not be available to us on acceptable terms or at all, and thus we could fail to satisfy our future cash requirements. If Numbeer is unsuccessful in raising the additional proceeds through a private placement offering it will then have to seek additional funds through debt financing, which would be highly difficult for a new development stage company to secure. Therefore, the company is highly dependent upon the success of the anticipated private placement offering and failure thereof would result in Numbeer having to seek capital from other sources such as debt financing, which may not even be available to the company. However, if such financing were available, because Numbeer is a development stage company with no operations to date, it would likely have to pay additional costs associated with high risk loans and be subject to an above market interest rate. At such time these funds are required, management would evaluate the terms of such debt financing and determine whether the business could sustain operations and growth and manage the debt load. If Numbeer cannot raise additional proceeds via a private placement of its common stock or secure debt financing it would be required to cease business operations. As a result, investors in Numbeer common stock would lose all of their investment. - 6 - The development and marketing of our Beer Control System will start over the next 12 months. Numbeer does not anticipate obtaining any further products or services. We did not generate any revenue during the fiscal year ended May 31, 2010. As of the fiscal year ended May 31, 2010 we had $954 of cash on hand in the bank. We incurred operating expenses in the amount of $15,644 in the fiscal year ended May 31, 2010. The total operating expenses in the fiscal year ended May 31, 2009 was in the amount of $17,257. These operating expenses were comprised of professional fees and office and general expenses. Since inception we have incurred operating expenses of $37,814. Numbeer has no current plans, preliminary or otherwise, to merge with any other entity. Off-Balance Sheet Arrangements. As of the date of this Annual Report, the current funds available to the Company will not be sufficient to continue operations. The cost to establish the Company and begin operations is estimated to be approximately $40,000 over the next twelve months and the cost of maintaining our reporting status is estimated to be $15,000 over this same period. The president, Michael Allan English has undertaken to provide the Company with operating capital to sustain our business over the next twelve month period as the expenses are incurred in the form of a non-secured loan. However, there is no contract in place or written agreement securing this agreement. Management believes that if the Company cannot raise sufficient revenues or maintain its reporting status with the SEC it will have to cease all efforts directed towards the Company. As such, any investment previously made would be lost in its entirety. Other than the above described situation the Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 7A. Quantitative and Qualitative Disclosures about Market Risk We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 8. Financial Statements and Supplementary Data - 7 - NUMBEER, INC. (A Development Stage Company) FINANCIAL STATEMENTS (Audited) MAY 31, 2010 BALANCE SHEETS STATEMENTS OF OPERATIONS STATEMENTS OF STOCKHOLDER’S EQUITY (DEFICIT) STATEMENTS OF CASH FLOWS NOTES TO FINANCIAL STATEMENTS - 8 - SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Numbeer, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Numbeer, Inc. (A Development Stage Company) as of May 31, 2010 and May 31, 2009 (Restated), and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended May 31, 2010 and May 31, 2009 (Restated) and since inception on April 7, 2008 through May 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Numbeer, Inc. (A Development Stage Company) as of May 31, 2010 and May 31, 2009 (Restated), and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended May 31, 2010 and May 31, 2009 (Restated) and since inception on April 7, 2008 through May 31, 2010, in conformity with accounting principles generally accepted in the United States of America. As Discussed in Footnote 9 to the accompanying financial statements, the Company has restated its financial statements, which were previously audited by other independent auditors who have ceased operations. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has not yet established an ongoing source of revenues sufficient to cover its operating costs, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada August 30, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 - 9 - NUMBEER, INC. (A Development Stage Company) BALANCE SHEETS (Audited) May 31, 2010 May 31, 2009 Restated ASSETS CURRENT ASSETS Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDER’S EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related party Total current liabilities STOCKHOLDER’S EQUITY (DEFICIT) Common stock, $0.001 par value, Authorized 75,000,000 shares of common stock, Issued and outstanding 7,596,000 shares of common stock Additional Paid in Capital Subscription receivable - ) Deficit accumulated during the development stage ) ) Total stockholder’s equity (deficit) ) ) Total liabilities and stockholder’s equity (deficit) $ $ The accompanying notes are an integral part of these financial statements - 10 - NUMBEER, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Audited) Year to May 31, 2010 Year to May 31, 2009 (Restated) From inception (April 7, 2008) through May 31, 2010 REVENUE $
